Title: From Thomas Jefferson to Samuel Smith, 9 March 1801
From: Jefferson, Thomas
To: Smith, Samuel



Dear Sir
Washington Mar. 9. 1801.

By the time you recieve this, you will have been at home long enough I hope to take a view of the possibilities, & of the arrangements, which may enable you so to dispose of your private affairs, as to take a share in those of the public, & give us your aid as Secretary of the navy. if you can be added to the administration I am forming, it will constitute a mass so entirely possessed of the public confidence, that I shall fear nothing. there is nothing to which a nation is not equal where it pours all it’s energies & zeal into the hands of those to whom they confide the direction of their force. you will bring us the benefit of adding in a considerable degree the acquiescence at least of the leaders who have hitherto opposed us. your geographical situation too is peculiarly advantageous, as it will favor the policy of drawing our naval resources towards the center from which their benefits & protection may be extended equally to all the parts. but what renders it a matter not only of desire to us, but, permit me to say, of moral duty in you, is that if you refuse, where are we to find a substitute? you know that the knowlege of naval matters in this country is confined entirely to persons who are under other absolutely disqualifying circumstances. let me then, my dear Sir, intreat you to join in conducting the affairs of our country, and to prove by consequences that the views they entertained in the change of their servants are not to be without effect. in short, if you refuse, I must abandon from necessity, what I have been so falsely charged of doing from choice, the expectation of procuring to our country such benefits as may compensate the expences of their navy. I hope therefore you will accede to the proposition. every thing shall be yielded which may accomodate it to your affairs. let me hear from you favorably & soon. Accept assurances of my high & friendly consideration & esteem.

Th: Jefferson

